UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JUNJIANG JI and DECHENG LI on behalf
of themselves and others similarly situated,
                                                                   15-CV-4194 (SIL)
                                            Plaintiffs,

                 -against-                                         MEMORANDUM
                                                                   AND ORDER
JLING INC. d/b/a Showa Hibachi, JANNEN
OF AMERICA, INC. d/b/a Showa Hibachi,
JOHN ZHONG E HU, JIA LING HU, and
JIA WANG HU,

                                             Defendants.
---------------------------------------------------------------X

STEVEN I. LOCKE, United States Magistrate Judge:

        Presently before the Court in this action brought pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law

(“NYLL”), N.Y. Lab. Law § 190 et seq., is a motion filed by Defendants Jling Inc.

d/b/a Showa Hibachi, Jannen of America, Inc. d/b/a Showa Hibachi, John Zhong E

Hu, Jia Ling Hu and Jia Wang Hu (collectively, “Defendants”) seeking an order: (i)

dismissing Plaintiff Junjiang Ji’s (“Ji”) claims pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure (“Fed. R. Civ. P.”); or alternatively (ii) striking Ji’s

testimony; or alternatively (iii) enforcing the settlement agreement reached at trial;

and (iv) sanctioning counsel for Plaintiffs Ji and Dechang Li (“Li” and together with

Ji, “Plaintiffs”), Troy Law, PLLC, for failure to comply with the Federal Rules of

Civil Procedure and this Court’s directives. See Docket Entry (“DE”) [86]. For the

reasons set forth below, Defendants’ motion is granted in part and denied in part.
I. BACKGROUND

      A. Relevant Facts

      Plaintiffs were employed as cooks in the kitchen of a restaurant, Showa

Hibachi, located in Wantagh, New York. See Proposed Pretrial Order, DE [62], at 4.

The corporate Defendants, Jling Inc. and Jannen of America, Inc., operated Showa

Hibachi during the relevant time period. See id. The individual Defendants are

affiliated with the corporate Defendants in various capacities. See id at 5.

      B. Procedural History

      By Complaint dated July 16, 2015, Ji, on behalf of himself and others

similarly situated, commenced this wage and hour action against Jling Inc., Jannen

of America, Inc., John Zhong E Hu and Jia Ling Hu alleging violations of the FLSA

and NYLL. See DE [1]. Following an initial conference on November 9, 2015, this

Court entered a Scheduling Order setting various litigation deadlines. See DE [20].

      In accordance with a briefing schedule set by the Honorable Joan M. Azrack,

see DE [24], Ji filed a fully-briefed motion for conditional certification of his FLSA

claims on February 18, 2016.      See DEs [27]-[31].     Judge Azrack subsequently

referred Ji’s motion to this Court for decision on February 22, 2016. See Electronic

Order dated February 22, 2016. On March 13, 2016, Li filed a “Consent to Become

Party Plaintiff.” See DE [32]. By Memorandum and Order dated May 19, 2016, this

Court denied the motion for conditional certification. See DE [33]. On July 22,

2016, this Court entered an Amended Scheduling Order extending the deadlines set

forth in the original Scheduling Order. See DE [38]. Several months later, the




	                                         2	
Court granted Plaintiffs’ application for a further extension of, inter alia, the

deadline to complete depositions. See Electronic Order dated September 22, 2016.

      On November 11, 2016, Defendants filed a letter motion explaining:

      At this time the depositions of the Defendants are now complete. The
      attorneys for the parties discussed possible dates for the depositions of
      the Plaintiffs. Further, the parties agreed [upon] November 16, 2016
      to conduct Plaintiffs’ depositions, two days before the expiration of the
      discovery deadline. However, on November 10, 2016[,] Plaintiffs’
      counsel contacted me by email to inform me that Mr. Ji had left the
      country and now permanently resides in China. Moreover, he stated
      that Mr. Ji would not be coming back to the United State[s] anytime
      soon, and that in order to depose him, we would need to do a video
      deposition.    Defendants oppose Plaintiffs’ request that Mr. Ji’s
      deposition be taken remotely.

DE [42] at 1.    Defendants therefore requested an order compelling Plaintiff to

appear for an in-person deposition or, alternatively, requiring Plaintiffs to bear the

expenses associated with conducting a remote video deposition. See id. at 1-2. On

November 16, 2016, Plaintiffs moved for leave to file an Amended Complaint: (i)

adding Li as a party plaintiff; and (ii) adding Jia Wang Hu as a party defendant.

See DEs [43]-[45]. Two days later, on November 18, 2016, rather than submitting

opposition to Defendants’ motion to compel, Plaintiffs filed a separate motion for a

protective order requesting leave to conduct Ji’s deposition by videoconference. See

DE [46]. Defendants then filed opposition to Plaintiffs’ motion for leave to amend

on November 30, 2016. See DE [47].

      At a motion hearing on December 9, 2016, this Court granted in part and

denied in part both Defendants’ motion to compel and Plaintiffs’ motion for a

protective order. See DE [49]. In so ruling, the Court permitted Ji’s deposition to




	                                         3	
proceed by videoconference but ordered Ji to appear at the office of Defendants’

court reporter nearest Ji’s home in China.        See id.   The Court also granted

Plaintiffs’ motion for leave to amend, and set new deadlines including a January 13,

2017 deadline for Ji’s deposition. See id. Defendants then designated Hong Kong

as the location of the deposition because it was the closest location to Ji’s home

where the deposition could be conducted lawfully, for reasons discussed more fully

below.

         On December 23, 2016, Plaintiffs moved for reconsideration of the Court’s

December 9, 2016 ruling as it pertained to the logistics of Ji’s deposition. See DE

[53]. In their letter motion, Plaintiffs explained that, absent the consent of the

Chinese government, Chinese law precluded a United States lawyer from deposing

a Chinese citizen within the country’s borders, but nevertheless argued that,

“[b]ecause of Plaintiff Ji’s current circumstances, it [was] practically impossible for

him to be deposed [in Hong Kong] as ordered by the Court.” Id. at 1. Consequently,

Plaintiffs requested permission for Ji to appear for his deposition at his residence in

China—despite the Chinese law prohibiting such a deposition—as well as an

extension until March 13, 2017, of the deadline to take Ji’s deposition. See id. at 1-

2. On January 27, 2017, Plaintiffs filed a letter “supplement” to their motion for

reconsideration in which they explained that Ji had obtained a permit from the

Chinese government to travel to Hong Kong for his deposition, but that the costs Ji

would incur in complying with the Court’s order would amount to an “undue

hardship.” See DE [54]. Accordingly, Plaintiffs again requested permission for Ji’s




	                                         4	
deposition to take place by video conference from his residence “through a service

such as Skype or WeChat . . . .” Id. On January 31, 2017, Defendants opposed

Plaintiffs’ motion for reconsideration on the additional basis that the proposed

arrangement for Ji’s deposition would likely violate Chinese law. See DE [55] at 2.

On March 20, 2017, this Court denied Plaintiffs’ motion for reconsideration and

directed Ji’s deposition to proceed, as previously ordered, on or before April 30,

2017.    See DE [57].    According to Defendants, Ji ultimately appeared for his

deposition in Hong Kong on May 26, 2017. See Defendants’ Memorandum of Law in

Support of Defendants’ Motion to Dismiss the Claims of Plaintiff Junjiang Ji or in

the Alternative to Strike the Testimony of Plaintiff Ji and to Enforce the Settlement

Agreement (“Defs.’ Mem.”), DE [86-1], at 2.

        On October 16, 2017, the parties filed a signed Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge, which Judge Azrack So Ordered

the following day. See DEs [66], [68]. Also on October 17, 2017, this Court set a

bench trial for January 8, 2018. See DE [67].

        On October 31, 2017, Plaintiffs filed a motion in limine seeking leave to

submit Ji’s deposition transcripts in lieu of live testimony at trial or, alternatively,

to allow him to testify by videoconference from China.          See DEs [69]-[71].    In

support of their motion, Plaintiffs relied on the fact that “Ji [was] not able to legally

enter the United States.” See DE [71] at 3. Defendants opposed Plaintiffs’ motion

claiming that Ji procured his own absence from the United States and that

Plaintiffs have not demonstrated good cause or compelling circumstances to




	                                          5	
overcome the general rule that testimony must be given in open court. See DE [72]

at 2-5.   Further, Defendants noted that a video conference would “be very

complicated,” would “likely delay proceedings unnecessarily,” and would need to be

conducted at a location outside of China due to governmental restrictions. Id. at 5.

      By Memorandum and Order dated December 19, 2017, this Court granted the

motion insofar as Plaintiffs sought permission for Ji to testify at trial by video link

and denied as moot the request to submit deposition transcripts at trial in lieu of

live testimony. See DE [73]. The Court also directed Plaintiffs to make “whatever

arrangements [were] necessary for the remote testimony including covering

whatever costs are incurred.”     Id. at 8.       In addition, “as procedural safeguards

during [the] testimony,” the Court instructed Ji to:         (i) “be alone at his remote

location with the exception of a videographer”; and (ii) “not communicate with

anyone about his testimony during such time as he is testifying.” Id.

      On January 2, 2018, Plaintiffs, with Defendants’ consent, requested an

adjournment of the January 8, 2018 trial date because they were “currently

arranging with the courtroom technology personal [sic] and IT people in Taiwan to

set up the video conferencing for the trial, and . . . need[ed] more time to finalize the

technical arrangement [sic].”     DE [76].        The following day, this Court granted

Plaintiffs’ request and rescheduled the bench trial for March 26, 2018.              See

Electronic Order dated January 3, 2018.

      On February 28, 2018, Plaintiffs filed a motion for their attorney Kibum

Byun (“Byun”) to withdraw as counsel. See DE [77]. In their motion, Plaintiffs




	                                            6	
represented that “Troy Law, PLLC [where Byun was employed] will continue to

represent Plaintiffs in this matter, and no party will be prejudiced if this motion is

granted.” Id. This Court granted the motion to withdraw, without opposition, on

March 6, 2018. See Electronic Order dated March 6, 2018. Shortly thereafter, on

March 19, 2018, Plaintiffs requested an additional adjournment of the trial date,

this time without the consent of Defendants. See DE [78]. Plaintiffs’ letter motion

stated:

      On February 28, 2018, attorney Kibum Byun had asked for leave to
      withdraw from this matter because he was temporarily absent from
      the firm for health-related issues. Mr. Byun had been the primary
      attorney handling the case, including the technological equipment and
      arrangement necessary for video conferencing lead Plaintiff Junjiang
      Ji from overseas in Hong Kong/Taiwan, as Ji is barred from entering
      the U.S. soil and Chinese nationals cannot be witnesses in U.S. trials
      within Chinese territory.

      Without Mr. Byun, this office, which for now has only Mr. Troy and
      Aaron Schweitzer (who is admitted in New Jersey, pending New York),
      needs some time in order to make arrangements complementary to Ji’s
      extraordinary circumstances and to take over Byun’s case to make the
      trial experience what our clients, who had been down-trodden for the
      best majority of their life, the best possible. Unfortunately, since Mr.
      Byun’s departure our schedule, which had been put together on [sic]
      the anticipation that we would have three attorneys available, has had
      to be covered by two, so time has been limited.

Id. Defendants opposed Plaintiffs’ motion, arguing that the request was unjustified

and that any further delay would cause substantial hardship to Defendants. See

DE [79]. By Electronic Order dated March 21, 2018, this Court denied Plaintiffs’

motion.

      The bench trial in this matter commenced on March 26, 2018. See DE [81].

Following brief opening statements, Plaintiffs called Ji as their first witness and his



	                                         7	
direct examination began. See Transcript of Trial Before the Honorable Steven I.

Locke (“Tr.”), DEs [86-3], [86-4], 7:12-17. Ji appeared by video. See id. According to

Defendants, “[i]t was immediately apparent that the video feed was not through a

professional service. Both the video and audio quality were very poor which made

conducting the trial very difficult for the Defendants and for the Court.” Defs.’

Mem. at 3.

      During cross-examination, when asked where he was physically located, Ji

stated that he was in Tianjin, China.      See Tr. 42:4-7. Following Ji’s testimony,

counsel for Defendants noted on the record that Ji’s conduct, i.e., testifying from

mainland China, violated both this Court’s prior order and Chinese law. See id.,

42:8-18.      In response, this Court instructed counsel to continue Ji’s cross-

examination and indicated that the issue would be dealt with in due course. See id.,

42:19-21.

      Later in the cross-examination, however, it also became apparent that Ji was

not in possession of Defendants’ exhibits, all of which had been provided to

Plaintiffs’ counsel several months before the trial:

      THE COURT: [The exhibits were] given to you months ago and you
      asked that your client . . . do it by video rather than come into court.
      D[id] you think your client wouldn’t need a copy of this?

      MR TROY [Plaintiffs’ counsel]: We thought we could do it through the
      video.
	
Id., 52:4-9. Moreover, Plaintiffs’ counsel objected to Defendants’ counsel using these

exhibits during cross-examination on the basis that they were not in his client’s

possession.    See id., 52:15-16.   Upon learning of these developments, the Court



	                                          8	
suspended Ji’s cross-examination and instructed Plaintiffs’ counsel to immediately

send Ji a copy of Defendants’ exhibits. See id., 52:19-53:1. Direct examination of co-

Plaintiff Li, who was present in court, then commenced. See id., 55:3.

      Near the conclusion of the first day of trial, Defendants again expressed

“concern[ ] about the way that the teleconference [with Ji was] being conducted.”

Id., 82:7-8. Specifically, Defendants’ counsel explained:

      I understand there are laws in China regarding the transmission of
      testimony in foreign jurisdictions in proceedings. I know there are
      criminal penalties for everyone involved in the proceedings. I know I
      myself traveled to China a number of times and I don’t want to be
      implicated in any illegal activities. We’re trying to look up to find the
      exact statute that says that is improper.

Id., 82:9-16. In response, Plaintiffs’ counsel stated that they “did arrange [for] Mr.

Ji to come to Taiwan . . . [but] before he boarded on the airplane to Taipei, he was

stopped. The reason why, he need a special permit from China to Taiwan.” Id.,

82:23-83:2. Plaintiffs’ counsel also indicated that he “[didn]’t know” whether it was

it was lawful for Ji to testify from mainland China. Id., 82:20. As a result of this

exchange, the Court directed the parties to research the question and submit an

answer to the Court by the following morning. See id., 83:21-22.

      In accordance with the Court’s instructions, Plaintiffs filed a letter in which

they asserted that Ji did not violate Chinese law by testifying from mainland China,

claiming that “[t]he Chinese law is not applicable because the officer . . .

administering Mr. Ji’s oath are [sic] in the United States, not in China, and not by

the foreign attorney and/or consular officials in China, but by the court officer of

USDC in United States.” DE [80] at 1. Yet, in their letter, Plaintiffs conceded that



	                                         9	
“China regards the administering of oaths by foreign attorneys and consular

officials as a violation of China’s judicial sovereignty” and, consequently, “[w]hen

foreign attorneys or consular officials administer an unauthorized oath in China,

the penalties may include arrest, detention, expulsion, or deportation of all

participants in the oath.” Id. at 1 (emphasis in original).

      Jian Hang (“Hang”), an attorney admitted to practice law in New York who

had also been licensed to practice law in China for approximately 20 years,

appeared at trial on March 27, 2018, on Defendants’ behalf. See Tr. 87:14, 89:9-22.

At the outset, Hang stated that another attorney from his office—Rui Ma (“Ma”),

who was fluent in both English and Chinese and was admitted to practice law in

New York—prepared a translation of the applicable provisions of the Civil

Procedure Law of the People’s Republic of China (the “Chinese Civil Law”) and

other Chinese laws and regulations. See Tr. 87:22-25; 88:18-21; see also DEs [86-7]-

[86-11] (applicable provisions).   Hang then proceeded to read Article 277 of the

Chinese Civil Law on the record:

      When requesting or providing coordination in transnational legal
      proceeding[s], litigants shall do it in conformity with the international
      treaty entered into by the People’s Republic of China, or through
      diplomatic approach in [the] absence of a treaty. The embassy and
      consulate of a foreign country are permitted to serve process, conduct
      investigations, and to obtain evidence from its own nationals, but shall
      not violate the law of People’s Republic of China or a compulsory
      measure.

      Except for what is described in the forgoing provisions, no foreign
      authority or individual is allowed to serve process, conduct
      investigation, or obtain evidence within the borders of People’s
      Republic of China without permission from the authority of the
      People’s Republic of China.



	                                         10	
Tr. 90:13-91:5 (quoting the Chinese Civil Law, Article 277). Hang explained:

       So basically the [last] paragraph says without getting the authority or
       permission from People’s Republic of China, a foreign power, for
       example, or individual, like the court or attorneys, for attorneys, like
       [United States] attorneys or foreign individuals and common people
       cannot conduct proceedings which is [sic] part of evidence within the
       border of the People’s Republic of China.

       That means if the people or witness sitting in the border of the People’s
       Republic of China, the foreign authority or foreign individual cannot
       take deposition from them or take testimony from them because they
       are in China, they are China nationals; the legal authority of China;
       you cannot violate that legal authority. If you violate that law, the
       penalties could be arrest or detention of attorneys or individuals or
       participants, including the witness sitting here. He could be arrested
       or penal[ized] for [the] violation . . . .

Id., 91:6-22.

       In response to Defendants’ arguments, Plaintiffs’ counsel essentially

reiterated the points raised in their letter to the Court:

       I don’t think United States judicial or maybe United States legal
       system and organized laws kind of law because that’s our territory.
       How can the judicial system . . . be limited under the sovereign, should
       be limited to the party we read about[.] I believe our papers said
       clearly it’s only limited to one process, one, if you’re an attorney in
       China and if you are administering an oath or if you are consulate.
       You are consulate, you, too, are authorized. If you are consulate, of
       course you can [ad]minister an oath in American Embassy because
       that’s . . . within the territory of [the] United States.

Id., 97:12-23.

       In reply to Plaintiffs’ counsels’ statements, Hang concluded:

       The law clearly says you cannot conduct investigation or evidence
       within the border of the People’s Republic of China because the witness
       is in China so the evidence is from China. Every information coming
       within the border of China.




	                                          11	
      So that’s the law. You cannot do that even by today’s technology. You
      can do in [the United States]. You can do it in Hong Kong. And you
      can do it in Taiwan. But if the witness [is] in China, they [sic] have to
      come from China, so if you understand the law, that’s what the law
      says.

Id., 98:13-23.

      After considering the parties’ arguments, this Court precluded Ji from

testifying further and struck his testimony, but indicated that arguments

pertaining to this ruling could be raised post trial:

      First, I am ordering Mr. Hang to produce th[e] section about penalties
      that relates to a violation of this. The only authority I have before me
      is [Section] 277 of the Civil Procedure Law of the People’s Republic of
      China, the revision dated 2017, effective today and translated from . . .
      Chinese into English; [and] Mr. Hang is the only attorney or person in
      this courtroom who has practiced law in China, and I believe he
      practiced for 20 years.

      My reading of the statute is that conducting the proceedings in this
      present form is a violation of Chinese law, which exposes not only the
      [P]laintiff to legal sanctions—and I would submit that is up to him—
      but also defense counsel, who I am told conducts business in China
      regularly. Therefore, I am not going to permit Mr. Ji to testify in this
      [manner].

                                          ***

      [Defendants’] motion is granted, for the reasons I have just explained.
      The testimony of Mr. Ji is stricken as being violative of Chinese law as
      explained to me on the record by Mr. Hang, again the only attorney in
      the room who has practiced law in China, for 20 years. I accept his
      representation with respect to the law.

      If in the post[-]trial briefing this argument should be raised, and, Mr.
      Troy, you come up with other arguments, I will consider reopening or
      reviving testimony, as appropriate. But as it stands now, we are not
      going to take any more testimony from Mr. Ji, and his testimony is
      stricken.




	                                          12	
      Everybody’s rights are reserved until we have a written decision in this
      case.

See Tr. 103:4-18; 105:7-20.

      Following the colloquy summarized above, trial proceeded with the continued

cross-examination of Li.        See Tr. 108:3-4.   At the conclusion of Li’s cross-

examination, however, the parties engaged in settlement discussions with the

assistance of this Court and ultimately reached a settlement. See Tr. 131:8; DE

[82]. The terms of the parties’ settlement agreement were discussed in open court,

and a proposed written agreement was ultimately prepared by Defendants.

Defendants transmitted the draft agreement to Plaintiffs’ counsel via email on April

13, 2018. See DE [86-12]. In a reply email the following day, counsel for Plaintiffs

advised that their clients were no longer willing to sign the agreement. See id.

      On April 18, 2018, Defendants filed a letter motion to enforce the terms of the

settlement agreement, which Plaintiffs opposed on June 6, 2018. See DEs [83], [84].

At a hearing on June 7, 2018, this Court denied Defendants’ letter motion without

prejudice and with leave to renew by formal motion, together with any other

applications, and set a briefing schedule. See DE [85]. Defendants subsequently

filed the instant motion on June 28, 2018. See DE [86].    Plaintiffs filed opposition

to the motion on July 30, 2018, and Defendants submitted a reply thereto on August

22, 2018. See DEs [90], [91].




	                                          13	
II. LEGAL STANDARDS

      A. Fed. R. Civ. P. 41(b)

      Initially, Defendants move to dismiss Ji’s claims pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure. Rule 41(b) authorizes the district court to dismiss

a complaint “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules

of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b); see LeSane v. Hall’s Sec.

Analyst. Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b)

also gives the district court authority to dismiss a plaintiff’s case sua sponte for

failure to prosecute.”). To evaluate whether dismissal for failure to prosecute is

proper, courts consider the following factors:

      (1) the duration of [the] plaintiff’s failure to comply with court orders;
      (2) whether [the] plaintiff was on notice that failure to comply would
      result in dismissal; (3) whether [the] defendant is likely to be
      prejudiced by further delay in the proceedings; (4) a balancing of the
      court’s interest in managing its docket with the plaintiff’s interest in
      receiving a fair chance to be heard; and (5) whether the judge has
      adequately considered a sanction less dramatic than dismissal.

Green v. Rodgers, 15-cv-2260, 2017 WL 1208746, at *6 (E.D.N.Y. Mar. 15, 2017)

(citing Davis v. Town of Hempstead, 597 F. App’x. 31, 32 (2d Cir. 2015)), report and

recommendation adopted, 2017 WL 1216524 (E.D.N.Y. Mar. 31, 2017); Baptiste v.

Sommers, 768 F.3d 212, 216 (2d Cir. 2014).          “The court should consider the

foregoing factors in light of the record of the entire case as a whole, and no one

factor is dispositive.” Bos. Heart Diagnostics Corp. v. Med. Diagnostic Labs., L.L.C.,

No. 17-cv-4514, 2018 WL 1786987, at *3 (E.D.N.Y. Apr. 2, 2018) (citation omitted).

The Second Circuit has cautioned, however, that “dismissal for lack of prosecution is




	                                         14	
a harsh remedy that should be utilized only in extreme situations.”                              Lewis v.

Rawson, 564 F.3d 569, 575-76 (2d Cir. 2009).

             B. Enforcement of a Settlement Agreement

             Alternatively, Defendants seek to enforce the parties’ settlement agreement

reached in court.                         The Second Circuit has articulated four factors for courts to

consider in determining whether to enforce an oral settlement agreement:                              “(1)

whether there has been an express reservation of the right not to be bound in the

absence of a writing; (2) whether there has been partial performance of the contract;

(3) whether all of the terms of the alleged contract have been agreed upon; and (4)

whether the agreement at issue is the type of contract that is usually committed to

writing.” Winston v. Mediafare Entm't Corp., 777 F.2d 78, 80-81 (2d Cir. 1985)

(citation omitted).1                          “No single factor is decisive, but each provides significant

guidance.” Ciaramella v. Reader's Digest Ass'n, Inc., 131 F.3d 320, 323 (2d Cir.

1997).

             C. Sanctions

             Defendants further ask the Court to impose sanctions under 28 U.S.C. § 1927

and pursuant to the Court’s inherent power against Plaintiffs’ counsel, Troy Law,

PLLC.

                           1. 28 U.S.C. § 1927

             28 U.S.C. § 1927 provides:

																																																								
         Although “[t]he Second Circuit has declined to rule whether courts should apply federal or
             1

state law in determining the enforceability of settlement agreements . . . , the Circuit has stated that
New York and federal law on enforcing settlements are ‘materially indistinguishable.’” Velazquez v.
Yoh Servs., LLC, No. 17-cv-842, 2017 WL 4404470, at *2 (S.D.N.Y. Sept. 25, 2017) (citation omitted).
Thus, this Court need not address the substance or applicability of New York law in this regard.


	                                                               15	
      Any attorney or other person admitted to conduct cases in any court of
      the United States or any Territory thereof who so multiplies the
      proceedings in any case unreasonably and vexatiously may be required
      by the court to satisfy personally the excess costs, expenses, and
      attorneys’ fees reasonably incurred because of such conduct.

Id. “By its terms, § 1927 looks to unreasonable and vexatious multiplications of

proceedings; and it imposes an obligation on attorneys throughout the entire

litigation to avoid dilatory tactics.”   United States v. Int'l Bhd. of Teamsters,

Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 948 F.2d 1338, 1345 (2d

Cir. 1991) (citing Oliveri v. Thompson, 803 F.2d 1265, 1274 (2d Cir. 1986)). “Bad

faith is the touchstone of an award under this statute.” Id. (citing McMahon v.

Shearson/Am. Exp., Inc., 896 F.2d 17, 21 (2d Cir. 1990)). Accordingly, “an award

under § 1927 is proper when the attorney’s actions are so completely without merit

as to require the conclusion that they must have been undertaken for some

improper purpose such as delay.” Oliveri, 803 F.2d at 1273.

             2. Inherent Power Sanctions

      The Court also “has the inherent power to sanction for improper conduct,

which derives from ‘the very nature of courts and their need to be able to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.’”

Steimel v. Inc. Vill. of Rockville Ctr., 965 F. Supp. 366, 374 (E.D.N.Y. 1997) (quoting

United States v. Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of

Am., AFL-CIO, 948 F.2d 1338, 1345 (2d Cir. 1991)). “A court may . . . sanction a

litigant pursuant to its inherent authority if there is clear evidence that the . . .

conduct [in question] was (1) entirely without color and (2) motivated by improper




	                                         16	
purposes.” Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 56 (2d Cir. 2018)

(citation and internal quotation marks omitted), cert. denied sub nom., No. 18-991,

2019 WL 888149 (U.S. Feb. 25, 2019). In addition, “the imposition of sanctions

pursuant to . . . the Court’s inherent power[ ] requires a finding of bad faith.”

Automated Mgmt. Sys., Inc. v. Rappaport Hertz Cherson Rosenthal, P.C., No. 16-cv-

4762, 2019 WL 111042, at *3 (S.D.N.Y. Jan. 4, 2019) (citation omitted). “Conduct is

entirely without color when it lacks any legal or factual basis; it is colorable when it

has some legal and factual support, considered in light of the reasonable beliefs of

the attorney whose conduct is at issue.”        Wolters Kluwer Fin. Servs., Inc. v.

Scivantage, 564 F.3d 110, 114 (2d Cir. 2009). Bad faith may be inferred “when a

party undertakes frivolous actions that are ‘completely without merit.’” Huebner,

897 F.3d at 55 (quoting In re 60 E. 80th St. Equities, Inc., 218 F.3d 109, 116 (2d Cir.

2000)). “A finding of bad faith, and a finding that conduct is without color or for an

improper purpose, must be supported by a high degree of specificity in the factual

findings.”   Id.   In deciding whether to issue sanctions pursuant to its inherent

power, the Court has broad discretion.      See United States v. Prevezon Holdings,

Ltd., 305 F. Supp. 3d 468, 478 (S.D.N.Y. 2018).

III. DISCUSSION

      Applying the standards outlined above, and for the reasons set forth below,

the Court grants Defendants’ motion to strike Ji’s testimony and for sanctions

against Plaintiffs’ counsel, but denies their motion to dismiss and to enforce the

settlement agreement.




	                                         17	
      A. Motion to Dismiss Ji’s Claims Pursuant to Fed. R. Civ. P. 41(b)

      In arguing for dismissal of Ji’s claims under Fed. R. Civ. P. 41(b), Defendants

rely on Ji’s failure to meaningfully appear to testify at trial and the related delays

leading up to trial, all stemming from the fact that Ji was physically located in

mainland China during the pendency of this action.          See Defs.’ Mem. at 6-8.

Plaintiffs, by contrast, assert that Defendants’ motion should be denied because Ji

has not failed to prosecute his claims. See Memorandum of Law in Opposition to

Defendants’ Motion to Dismiss the Claims of Plaintiff Junjiang Ji or in the

Alternative to Strike the Testimony of Plaintiff Ji and to Enforce the Settlement

Agreement (“Pls.’ Opp.”), DE [90], at 2. The Court analyzes each factor of the test

outlined above in turn below and concludes that dismissal of Ji’s claims is

unwarranted at this juncture.

             1. Duration of Ji’s Failure to Prosecute

      “The first factor to be examined breaks down into two parts: (1) whether the

failures to prosecute were those of the plaintiff, and (2) whether these failures were

of significant duration.” Akman v. Pep Boys Manny Moe & Jack of Delaware, Inc.,

No. 11-cv-3252, 2013 WL 2237542, at *4 (E.D.N.Y. May 21, 2013).           Here, as it

cannot be disputed that the alleged failure to prosecute was caused by Plaintiffs,

the Court analyzes the latter issue only. Defendants urge the Court to consider, for

the purpose of this factor:     (i) Ji’s decision to return to China; (ii) the delays

associated with Ji’s deposition and trial testimony; and (iii) Plaintiffs’ change of

course with respect to settlement. See Defendants’ Reply Memorandum of Law in




	                                         18	
Further Support of Defendants’ Motion to Dismiss the Claims of Plaintiff Junjiang

Ji or in the Alternative to Strike the Testimony of Plaintiff Ji and to Enforce the

Settlement Agreement (“Defs.’ Reply”), DE [91], at 5.         The Court agrees with

Defendants that Plaintiffs were responsible for numerous delays throughout the

pendency of this case.      For instance, Ji’s deposition was initially scheduled for

November 10, 2016, but did not take place until May 26, 2017. In addition, the trial

in this matter began on March 26, 2018, and the case remains unresolved.

However, there has been no single period of substantial delay that can be attributed

solely to Plaintiffs.   Accordingly, this factor weighs only slightly in Defendants’

favor.

               2. Notice to Ji

         With respect to the second factor, Defendants contend that “Plaintiff was

fully aware of the conditions necessary to testify at trial, and for the importance of

testimony at trial” and, therefore, “had de-facto notice of potential dismissal.” Defs.’

Reply at 6. The Court disagrees. Although Plaintiffs were aware that Ji was not

permitted to testify by video while located in mainland China, Plaintiffs were not

warned prior to trial—by either the Court or Defendants—that doing so could result

in a dismissal of Ji’s claims. Accordingly, this factor weighs against dismissal. See

Gone v. Wackenhut Servs., Inc., No. 10-cv-2495, 2011 WL 2610550, at *4 (S.D.N.Y.

June 17, 2011) (“[T]he Second Circuit has previously suggested that dismissal with

a complete lack of notice would impute due process concerns that hedge strongly




	                                         19	
against such a dismissal.” (citing Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42

(2d Cir. 1982)).

               3. Prejudice to Defendants

         Turning to the third factor, Defendants allege that they will be prejudiced by

virtue of having “already incurred substantial costs and fees for the defense at trial,

including the hours of preparation prior to trial” and having to duplicate those

efforts in preparation for an additional trial. See Defs.’ Mem. at 6-7. Because, as

explained below, the Court is precluding Ji from further testifying remotely and

awarding Defendants attorneys’ fees and costs in connection with the trial, any

prejudice has been ameliorated. Further, the Court does not consider Plaintiffs’

delays so unreasonable such that prejudice may be presumed. See, e.g., Thompson

v. Rising Star Beauty Salon Inc., No. 15-cv-3716, 2017 WL 3887870, at *2 (E.D.N.Y.

Sept. 5, 2017) (prejudice presumed where the plaintiff failed to comply with court

order for over six months). This factor therefore weighs against dismissal.

               4. Docket Management

         In deciding the fourth factor, “the Court must strike a balance between

district court calendar congestion and the plaintiff’s right to an opportunity to be

heard.     The efficient administration of justice requires that a court effectively

manage its docket, guaranteeing that its cases progress with appropriate speed.”

Gayvoronskaya v. Americare, Inc., No. 15-cv-6641, 2019 WL 1352681, at *8

(E.D.N.Y. Feb. 19, 2019) (citation and internal quotation marks omitted).          The

instant case was filed in 2015, and the Court has spent significant time addressing




	                                           20	
motions involving Ji’s requests to participate in this litigation remotely.           By

permitting Ji to testify by videoconference both at his deposition and at trial, the

Court certainly afforded him the opportunity to be heard. Particularly considering

this Court’s familiarity with the rate at which other comparable cases typically

progress in this district, this factor weighs in favor of dismissal.

             5. Sufficiency of Lesser Sanctions

      Finally, the fifth factor, whether this Court has adequately considered a

sanction less dramatic than dismissal, weighs heavily against dismissal.            The

sanction of dismissal “is pungent, rarely used, and conclusive . . . [,] and [a] district

judge should employ it only when he is sure of the impotence of lesser sanctions.”

Lerner v. Fleet Bank, N.A., No. 98-cv-7778, 2008 WL 2844648, at *5 (E.D.N.Y. July

22, 2008) (citation and quotation marks omitted), order corrected, 2009 WL 2252880

(E.D.N.Y. July 28, 2009). As explained herein, the Court is imposing sanctions

against Plaintiffs and their counsel by:         (i) striking Ji’s trial testimony and

precluding him from further testifying remotely in this matter; and (ii) awarding

Defendants’ attorneys’ fees and costs associated with the trial and the instant

motion. The Court deems these sanctions sufficient for purposes of admonishing

Plaintiffs and their counsel for their conduct and deterring such behavior in the

future. See Fossil Indus., Inc. v. Onyx Specialty Papers, Inc., 302 F.R.D. 288, 292

(E.D.N.Y. 2014) (finding an award of attorneys’ fees and costs an adequate

alternative sanction to dismissal under Fed. R. Civ. P. 41(b)).




	                                          21	
             Accordingly, with the balance of applicable factors weighing against

dismissal, the Court denies Defendants’ motion to dismiss Ji’s claims under Fed. R.

Civ. P. 41(b).2

             B. Motion to Strike Ji’s Testimony

             Notwithstanding its determination with respect to Defendants’ request for

dismissal, the Court confirms its prior conclusion that Ji’s testimony should be

stricken. See DE [82]. As set forth in detail above, Defendants established during

trial that, by testifying via video link while located in mainland China, Ji violated

Chinese law. See pp. 9-13, supra; Tr. 87:6-93:25 (in court statements of Hang).

Additionally, in support of the instant motion, Defendants have submitted the

Affirmation of Jian Hang (the “Hang Affirmation”), see DE [86-2], as well as various

applicable Chinese laws and regulations translated to English, DEs [86-8]-[86-11],

which collectively reinforce this Court’s conclusion at trial that the manner in which

Ji testified was unlawful under Chinese law and, further, establish the potential

penalties associated with those provisions.

             As a preliminary matter, in his Affirmation, Hang adequately establishes his

qualification to opine on issues relating to Chinese law, declaring that he: (i) was

admitted to practice law in China from August 1998 through October 2017; (ii)

actually practiced law in China for over ten years; and (iii) is familiar with the laws


																																																								
          The Court acknowledges that the Second Circuit has applied an alternative standard when
             2

evaluating motions to dismiss under Fed. R. Civ. P. 41(b) where a plaintiff altogether refuses to
testify at trial. See Lewis, 564 F.3d at 579-82. Nevertheless, the Court declines to apply that test
here given that Ji did in fact appear and attempt to testify on the day of trial by video link as
previously authorized when the Court was under the impression he would be testifying from a
jurisdiction that would permit him to do so.


	                                                          22	
and procedures of China. See Hang Aff. ¶¶ 3-6. In addition, Hang affirms that

“Judges in China generally have discretion when imposing penalties for criminal

law violations.” Id. ¶ 16.

             The Hang Affirmation also attaches original and translated versions of the

applicable provisions of various Chinese laws and regulations. See id. ¶¶ 10-14,

DEs [86-8]-[86-11].3 Consistent with Hang’s recitation of Article 277 of the Chinese

Civil Law on the record at trial, quoted above, the version of that provision

submitted by Defendants with their motion provides:

             When requesting or providing coordination in transnational legal
             proceedings, litigant(s) shall do it in conformity with the international
             treaty entered into by People’s Republic of China; or through
             diplomatic approach in the absence of a treaty.

             The embassy and consulate(s) of a foreign country are permitted to
             serve process, conduct investigations, and to obtain evidence from its
             own nationals, but shall not violate the law of People’s Republic of
             China or a compulsory measure.

             Except for what is described in the forgoing provisions, no foreign
             authority or individual is allowed to serve process, conduct
             investigation, or obtain evidence within the borders of People’s
             Republic of China without permission from the authority of the
             People’s Republic of China.

DE [86-7].4 Defendants also submit Article 15 of the Regulations on the

Administration of Foreign Law Firms’ Representatives Offices in China (the


																																																								
           Each provision of Chinese law submitted by Defendants is accompanied by a sworn
             3

Affidavit of Translation signed by Ma, which states that Ma is “fluent in both English and Chinese”
and that her translation of the document from Chinese to English “is a true and accurate reflection”
of its contents. See DEs [86-8]-[86-11].

          To the extent that this written translation differs from Hang’s oral recitation in Court
             4

during the trial, the Court accepts the written translation, as it was apparent that English is not
Hang’s first language.


	                                                          23	
“Regulations”), which prohibits foreign attorneys from “rendering legal services

involving . . . Chinese legal issues.” DE [86-8].

      Moreover, Defendants have provided three separate provisions of Chinese

law establishing potential penalties associated with the violations at issue. Article

30 of the Regulations provides that the unauthorized practice of law in China could

subject the violating attorney to “a fine of not less than RMB50,000 and not more

than RMB300,000[,]” DE [86-9], i.e., approximately US$7,500 to US$45,000.         In

addition, Article 81 of the Exit and Entry Administration Law of the People’s

Republic of China (the “Administration Law”) authorizes the Chinese government

to deport “foreigners” who violate Chinese law:

      Where foreigners engage in activities not corresponding to the
      purposes of stay or residence, or otherwise violate the laws or
      regulations of China, which makes them no longer eligible to stay or
      reside in China, they may be ordered to exit China within a time limit.

      Where a foreigner’s violation of this Law is serious but does not
      constitute a crime, the Ministry of Public Security may deport them
      [sic]. The penalty decision made by the Ministry of Public Security
      shall be final.

      Deported foreigners shall not be allowed to enter China within 10
      years calculat[ed] from the date of deportation.

DE [86-10]. Finally, pursuant to Article 13 of the Criminal Law of the People’s

Republic of China (the “Chinese Criminal Law”), also submitted by Defendants, the

Chinese government appears to have broad discretion to punish conduct that it

deems a crime:

      A crime refers to an act that endangers the sovereignty, territorial
      integrity and security of the State, splits the State, subverts the State
      power of the people’s democratic dictatorship and overthrows the



	                                          24	
             socialist system, undermines the public and economic order, violates
             State-owned property, property collectively owned by the working
             people, or property privately owned by citizens, infringes on the
             citizens’ rights of the person, their democratic or other rights, and any
             other act that endangers society and is subject to punishment
             according to law. However, if the circumstances are obviously minor
             and the harm done is not serious, the act shall not be considered a
             crime.

DE [86-11].

             Having analyzed each of the provisions of Chinese law and related

regulations presented by Defendants, as well as the remainder of the parties’

submissions, the Court finds no basis to depart from its prior ruling on this issue.

In their opposition papers, Plaintiffs have neither objected to Defendants’ assertions

with respect the applicability of the Chinese Civil law to Ji’s conduct, nor have they

submitted any laws or evidence even suggesting that Defendants’ conclusions are

incorrect.5 It is therefore undisputed that, by testifying via video link while located

in mainland China, Ji violated Article 277 of the Chinese Civil Law.                                 By

participating in those proceedings, Defendants’ counsel and potentially all other

parties involved violated Article 15 of the Regulations and, thus, could be fined

under Article 30. Further, these violations potentially subjected the participating

parties to deportation from China under Article 81 of the Administration Law as

well as criminal liability under Article 13 of the Chinese Criminal Law.



																																																								
         In fact, throughout the pendency of this case, Plaintiffs have repeatedly acknowledged that
             5

Chinese law limits a non-citizen’s ability to obtain evidence from a Chinese citizen located within the
country’s borders. See, e.g., DE [53] at 1 (“By the Chinese law, it would be illegal for a U.S. lawyer to
depose even a willing Chinese citizen within the country’s border. Not only it is [sic] illegal to be
deposed in China, Plaintiff Ji can face criminal penalties under the Chinese law.”); DE [78] (“Chinese
nationals cannot be witnesses in U.S. trials within Chinese territory.”).


	                                                          25	
Accordingly, the Court grants Defendants’ motion to strike Ji’s testimony in its

entirety and to preclude Ji from further testifying remotely in this case.

      C. Motion to Enforce the Parties’ Settlement Agreement

      The Court next turns to Defendants’ motion to enforce the terms of the

parties’ settlement agreement reached in court on March 27, 2018. See DE [82].

Defendants argue that the settlement agreement should be enforced because: (i)

the parties never made express reservations not to be bound in the absence of a

writing; (ii) the parties partially performed by adjourning the ongoing trial and

delivering Defendants the formal paperwork; and (iii) all material terms of the

settlement were agreed to and set forth on the record before the Court. See Defs.’

Mem. at 9. In opposition, Plaintiffs assert that “the alleged settlement agreement

was not consummated, and the terms are grossly unfair to the Plaintiffs.” See Pls.’

Opp. at 6. They further submit that the principles established in Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015) (holding that FLSA

settlement agreements must be approved either by a Court or by the United States

Department of Labor (“DOL”) before an action can be dismissed with prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)), and not those set forth in Winston, as

summarized above, should apply here given the nature of Plaintiffs’ claims. See

Pls.’ Opp. at 6. Although the Court disagrees with the premise that the Winston

factors set forth above are inapplicable here, the Court nevertheless concludes that

the parties’ agreement is not enforceable.




	                                         26	
      In the only Second Circuit case that the Court could find involving a motion

to enforce a settlement agreement in an FLSA action, the Circuit applied the

Winston factors in evaluating enforceability. See Kaczmarcysk v. Dutton, 414 F.

App'x 354, 355 (2d Cir. 2011). Although that decision predated Cheeks, courts in

this district have adopted a similar approach post-Cheeks. See, e.g., Hernandez v.

Fresh Diet Inc., No. 1:12-cv-4339, 2017 WL 4838328, at *2-4 (S.D.N.Y. Oct. 25,

2017); Velazquez v. Yoh Servs., LLC, No. 17-cv-842, 2017 WL 4404470, at *3-4

(S.D.N.Y. Sept. 25, 2017). Hence, this Court likewise considers each Winston factor

in turn below.

      As an initial matter, the Court recognizes that the first and second factors

weigh in favor of enforcement. Neither of the parties made an express reservation

not to be bound in the absence of a writing, and Defendants partially performed by

agreeing to adjourn the ongoing trial. See Defs.’ Mem. at 9. Further, the Court

considers the third factor neutral because, although certain terms were discussed in

court, “the existence of even ‘minor’ or ‘technical’ points of disagreement in draft

settlement documents [is] sufficient to forestall the conclusion that a final

agreement on all terms had been reached.” Ciaramella, 131 F.3d at 325 (quoting

Winston, 777 F.2d at 82-83).

      Nevertheless, the fourth factor weighs heavily against enforcement because

agreements to settle FLSA claims are virtually always memorialized in writing. See

Cheeks, 796 F.3d at 200; Velazquez 2017 WL 4404470, at *3 (“[S]ettlements of . . .

FLSA claims are of the type typically committed to writing, because they require




	                                       27	
judicial approval.”). In light of the Cheeks requirement that either the Court or the

DOL approve any final settlement agreement, all parties here necessarily

contemplated that a written agreement would be drafted, executed and approved by

the Court.                    Indeed, Defendants implicitly acknowledged that the settlement

agreement would be in writing by preparing a draft agreement. Because the latter

two steps never transpired, no final written agreement was consummated, and the

settlement agreement is not, and could not be, enforceable under Second Circuit

case law. Accordingly, the Court deems the fourth Winston factor dispositive and

denies Defendants’ motion to enforce the parties’ settlement agreement on that

basis. See Velazquez, 2017 WL 4404470, at *4 (“[T]he fourth . . . [Winston factor] is,

in my opinion, dispositive.”); accord Lin v. Grand Sichuan 74 ST Inc., No. 15-cv-

2950, 2016 WL 5497837, at *1 (S.D.N.Y. June 23, 2016) (“The defendants conceded .

. . that no stipulated settlement agreement resolving the instant action was ever

presented to the court or the United States Department of Labor for approval.

Therefore, the stipulated settlement agreement that the defendants maintain

resolved this action never became effective and cannot be enforced.”).

             D. Motion for Sanctions

             In addition to the relief discussed above, Defendants request an award of

sanctions against Plaintiffs’ counsel due to his “overall recalcitrance towards the

Federal Rules of Civil Procedure [and] this Court’s directives and rules of practice.”

See Defs.’ Mem. at 10.6 Defendants seek such relief pursuant to 28 U.S.C. § 1927

																																																								
          Defendants also identify Plaintiffs’ decision to withdraw from the settlement agreement as
             6

a basis for sanctions. See Defs.’ Mem. at 10. In light of this Court’s denial of Defendants’ motion to


	                                                          28	
and this Court’s inherent power to sanction improper conduct. See id. Where, as

here, sanctions are sought against counsel only, “there is no meaningful difference

between the type of conduct that is sanctionable under the Court’s inherent power

and under 28 U.S.C. § 1927 because both require a similar finding of bad faith.” In

re Khan, 488 B.R. 515, 531 (Bankr. E.D.N.Y. 2013) (citation omitted), aff'd sub nom.

Dahiya v. Kramer, No. 13-cv-3079, 2014 WL 1278131 (E.D.N.Y. Mar. 27, 2014), aff'd

sub nom. In re Khan, 593 F. App'x 83 (2d Cir. 2015).7 Consequently, “requests for

sanctions under [§] 1927 and pursuant to the court’s inherent authority may be

decided in a single inquiry, because ‘[t]he same standard applies to both theories.’”

Id. (quoting In re Green, 422 B.R. 469, 474 (Bankr. S.D.N.Y. 2010)).

             Here, the Court agrees with Defendants that sanctions against Plaintiffs’

counsel are justified under the circumstances, as the actions described herein

establish bad faith. Initially, it is undisputed that Plaintiffs’ counsel was aware by

as early as December 2016 of the relevant limitations imposed under Chinese law

pertaining to Ji’s ability to testify from mainland China. See, e.g., DE [53]. As

noted above, in the course of this proceeding, Plaintiffs have stated: (i) “By the

Chinese law, it would be illegal for a U.S. lawyer to depose even a willing Chinese

citizen within the country’s border. Not only it is [sic] illegal to be deposed in

China, Plaintiff Ji can face criminal penalties under the Chinese law[,]” id.; and (ii)
																																																																																																																																																																																			
enforce the settlement agreement, however, the Court rejects any arguments for sanctions premised
on this basis.

         One “difference between an award made under § 1927 and one made pursuant to the court’s
             7

inherent power is . . . that awards under § 1927 are made only against attorneys or other persons
authorized to practice before the courts while an award made under the court’s inherent power may
be made against an attorney, a party, or both.” Offor v. Mercy Med. Ctr., No. 15-cv-2219, 2016 WL
3566217, at *2 (E.D.N.Y. June 25, 2016), aff'd sub nom., 698 F. App'x 11 (2d Cir. 2017).


	                                                                                     29	
“Chinese nationals cannot be witnesses in U.S. trials within Chinese territory[,]”

DE [78].    Indeed, mindful of the applicable Chinese laws, this Court denied

Plaintiffs’ request that Ji’s deposition be conducted by videoconference from his

residence in mainland China using a service such as Skype and specifically ordered

the deposition to proceed in Hong Kong, where it would be lawful. See DE [57].

Subsequently, upon Plaintiffs’ application, this Court permitted Ji to testify at trial

by video link.   See DE [73].    Importantly though, the Court expressly directed

Plaintiffs to “make whatever arrangements [were] necessary for the remote

testimony including covering whatever costs are incurred.” Id. (emphasis added).

Further, the Court ordered Ji to “be alone at his remote location with the exception

of the videographer.” Id.

      Six days before the scheduled trial date, Plaintiffs requested an adjournment

on the basis that they were “currently arranging with the courtroom technology

personal [sic] and IT people in Taiwan to set up the video conferencing for the trial .

. . .” DE [76] (emphasis added). Although that motion was granted on the consent

of Defendants, see Electronic Order dated January 3, 2018, there is no indication in

the record that any such arrangements were ever made.

      In addition, approximately one month before the rescheduled trial date,

Plaintiffs moved for their attorney, Byun, to withdraw as counsel. See DE [77].

Importantly, that submission failed to indicate that Byun was responsible for

technical matters pertaining to Ji’s appearance at trial or that his withdrawal

would delay these proceedings.      See id.     Yet, Plaintiffs later relied on Byun’s




	                                         30	
withdrawal as the primary basis for their second request to adjourn the trial, which

this Court denied.

      Nevertheless, Plaintiffs’ counsel arrived at trial unprepared to proceed in two

material respects. First, as Defendants and the Court became aware for the first

time during Ji’s cross-examination, Ji was located in mainland China and was not

utilizing a professional videographer, despite representing otherwise to the Court in

prior pleadings. Second, Ji was not in possession of Defendants’ exhibits, which had

been provided to Plaintiffs’ counsel months before the trial, despite earlier

representing to the Court that counsel would arrange “for the delivery to Plaintiff Ji

of any exhibits that may be used for his testimony.”       DE [71] at 4.   Plaintiffs,

through their counsel, not only plainly violated both this Court’s order requiring

them to make all arrangements necessary for Ji’s remote appearance as well as

various provisions of Chinese law, they also deceived the Court into believing Ji was

testifying lawfully from outside of China.      It was only brought to the Court’s

attention when Defendants inquired as to Ji’s location on cross-examination. As a

result, Ji’s testimony could not proceed further.

      Against the backdrop of the procedural history outlined above—and, in

particular, this Court’s prior orders and other instructions—the Court concludes

that Plaintiffs’ counsel’s actions were undertaken in bad faith. Accordingly, the

Court grants Defendants’ motion for sanctions and awards Defendants attorneys’

fees associated with their: (i) preparation for, and appearance at, trial on March 26

and March 27, 2018; and (ii) preparation of the instant motion. For the sake of




	                                         31	
clarity, the Court enters this award against Plaintiffs’ counsel, Troy Law, PLLC,

only and not against either Plaintiff. Defendants are directed to submit their fee

application, along with all appropriate supporting documentation, on or before May

1, 2019. Any opposition must be submitted on or before May 31, 2019.

IV. CONCLUSION

      For the reasons set forth above, Defendants’ motion is granted in part and

denied in part. Ji’s trial testimony is stricken and he is precluded from further

testifying remotely at trial. In addition, Plaintiffs’ counsel will pay Defendants’

attorneys’ fees and costs incurred in preparing for and attending trial on March 26

and March 27, 2018, and in preparing the instant motion. The fee application will

be filed on or before May 1, 2019, and any opposition will be filed on or before May

31, 2019. Defendants’ motion is denied in all other respects.



Dated:       Central, Islip, New York
             March 31, 2019                    SO ORDERED

                                                s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




	                                        32	
